                        4:18-cv-04050-SLD-JEH # 59         Page 1 of 2
                                                                                                  E-FILED
                                                                     Tuesday, 21 May, 2019 10:26:47 AM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

CMB EXPORT, LLC, and CMB SUMMIT, )
LLC d/b/a CMB REGIONAL CENTERS,      )
                                     )
            Plaintiffs,              )
                                     )
v.                                   )
                                     )
KIMBERLY ATTEBERRY, CHRISTOPHER )                    Case No.: 4:18-cv-04050-SLD-JEH
ATTEBERRY, ANGELIQUE BRUNNER, )
PETTLES GROUP, LLC d/b/a EB5 CAPITAL )
and VERMILION CONSULTING, LLC,       )
                                     )
            Defendants.              )
                                     )


                   NOTICE OF DISMISSAL OF ACTION WITH PREJUDICE

         Plaintiffs CMB EXPORT, LLC and CMB SUMMIT, LLC d/b/a CMB REGIONAL

CENTERS, by and through their undersigned counsel, pursuant to Fed .R. Civ. P. 41(a)(1)(A)( i),

hereby dismiss with prejudice this action, including all claims against Defendants ANGELIQUE

BRUNNER and PETTLES GROUP, LLC d/b/a EB5 CAPITAL. Each Party shall bear their own

attorneys’ fees and costs.

Dated this 21st day of May, 2019.




4816-1378-9844.7
                         4:18-cv-04050-SLD-JEH # 59          Page 2 of 2




By:   /s/ Kenneth J. Joyce
      Kenneth J. Joyce, Esq.
      Florida Bar No. 986488
      Stacy M. Schwartz, Esq.
      Florida Bar No. 520411
      LEWIS BRISBOIS BISGAARD & SMITH, LLP
      Counsel for Plaintiffs CMB Export, LLC, and
      CMB Summit, LLC d/b/a CMB Regional
      Centers
      110 Southeast Sixth Street, Suite 2600
      Fort Lauderdale, Florida 33301
      Telephone: 954.728.1280
      Facsimile: 954.728.1282
      E-Mail: ken.joyce@lewisbrisbois.com
      E-Mail: stacy.schwartz@lewisbrisbois.com

      John J. Michels, Jr., Esq.
      ARDC No.: 6278877
      Judith S. Sherwin, Esq.
      ARDC No.: 2585529
      LEWIS BRISBOIS BISGAARD & SMITH, LLP
      Counsel for Plaintiffs CMB Export, LLC, and
      CMB Summit, LLC d/b/a CMB Regional
      Centers
      550 West Adams Street, Suite 300
      Chicago, Illinois 60661
      Telephone: 312.345.1718
      Facsimile: 312.345.1778
      E-Mail: john.michels@lewisbrisbois.com
      E-Mail: judith.sherwin@lewisbrisbois.com


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk of

the Court using the CM/ECF system and served electronically to Counsel for all Parties on this 21st

day of May, 2019.

                                                     /s/ Kenneth J. Joyce
                                                     Kenneth J. Joyce, Esq.




4816-1378-9844.7
